DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ response filed 3/9/2021 amended claims 1 and 13 and cancelled claim 3.  Neither applicants’ amendments nor arguments addressed below are persuasive in overcoming the 35 USC 103 rejection over Hammond in view of van Houten ‘604 and the 35 USC 103 rejection over Davies from the office action mailed 7/28/2020; therefore these rejections are maintained below.      

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3 and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al., US Patent No. 6,599,867 (hereinafter referred to as Hammond) in view of van Houten, US Patent Application Publication No. 2016/0340604 (hereinafter referred to as van Houten ‘604).  
	Regarding claims 1, 3 and 8-12, Hammond discloses a method for lubricating a four-stroke trunk piston marine low sulfur distillate fueled diesel engine (as recited in claims 1 and 9-12) (Col. 4/L. 25-36) comprising;
a major concentration of a Group I or II base oil (as recited in component (A) of claim 1) (Col. 4/L. 53-57 and Col. 7/L. 16-25),
an overbased calcium salicylate detergent present in a concentration providing 43 mmol/kg of soap/surfactant as the only mandatory detergent, but other detergents, such as, overbased sulfonates are optional (as recited in component (B) of claim 1 and reads on claim 3) (see Abstract, Col. 9/Example 3 and Col. 6/L. 28-34),
0.1 to 1.5 wt% of a primary alcohol based ZDDP antiwear additive (as recited in component (C) of claim 1) (Col. 6/L. 35-40 and Col. 7/L. 16-25),
0.2 to 2 wt% of an aminic antioxidant, such as diphenylamine (as recited in component (D) of claim 1) (Col. 5/L. 32-38 and Col. 7/L. 16-25), and 
0.5 to 5 wt% of an ashless borated succinimide dispersant (as recited in component (E) of claim 1 and reads on claim 8) (Col. 5-6/L. 65-15 and Col. 7/L. 16-25).

van Houten ‘604 discloses a 4-stroke trunk piston engine oil composition designed for use with low sulfur distillate fuel where the lubricating oil has a low base number but is capable of providing oxidative stability, viscosity increase control, and improved detergency performance wherein “low sulfur” means less than 0.3 wt% sulfur (as recited in claims 11-12) (see Abstract and Para. [0045] and [0031]-[0034]) comprising a major concentration of a Group I or II base oil (see Abstract and Para. [0030]) to which is added a detergent and dispersant and the composition has a TBN of less than 30 mgKOH/g (as recited in claim 1) (see Abstract and Para. [0083]) and a KHTT score of at least 5.5 at 300°C and of at most 3.5 at 310°C (Para. [0127] and see Table 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the TBN of van Houten ‘604 as the TBN of the Hammond composition as it is a simple substitution of one known element for another in order to obtain predictable results which include the enhanced properties discussed above.  Furthermore, the TBN can be controlled by the type of additives, the concentration of said additives, therefore the TBN of the composition is a result effective variable and can be optimized without undue experimentation.  

Regarding claims 13-23, see discussion above.  

Claim Rejections - 35 USC § 103
6.	Claims 1, 3, 7-12, 14-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al., US Patent Application Publication No. 2011/0015105 (hereinafter referred to as Davies).    
	Regarding claims 1, 3 and 7-12, Davies discloses a method for lubricating a four-stroke marine diesel fueled engine (as recited in claims 1 and 9-12) (Para. [0112]-[0115]) comprising;
a major concentration of a Group I or II base oil (as recited in component (A) of claim 1) (Para. [0044]-[0045]), 
a combination of an overbased calcium salicylate and sulfonate detergents present in a concentration providing 0.06 to 1.6 wt% of soap content to the lubricating oil composition (as recited in component (B) of claim 1 and reads on claim 3) (see Abstract and Para. [0027]),
0.5 wt% of a primary or secondary alcohol based ZDDP antiwear additive (as recited in component (C) of claim 1) (Para. [0063]-[0066] and see Examples), 
0.1 to 10 wt% of an aminic antioxidant, such as di-nonyl diphenylamine (as recited in component (D) of claim 1 and reads on claim 7) (Para. [0058]), and 
0.1 to 15 wt% of an ashless borated succinimide dispersant (as recited in component (E) of claim 1 and reads on claim 8) (Para. [0049]-[0057]).  
Davies discloses all the limitations discussed above and further discloses the composition having a TBN ranging from 4 to 7 mgKOH/g as recited in claim 1 (Para. [0015]).       

.  

Response to Arguments
7.	Applicants’ arguments filed 3/9/2021 regarding claims 1 and 7-23 have been fully considered and are not persuasive.   
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific additive compounds present in very narrow concentrations which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771